DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Remark
2.	This communication is considered fully responsive to the amendment filed on the 10th of August, 2021. 
(a).	The rejection(s) of Claims 9-16 under 35 U.S.C. 101 as not falling within one of the four statutory categories of patent eligible subject matter and the claimed invention is directed to non-statutory subject matter is withdrawn because the claim(s) have been amended accordingly.

Response to Arguments
3.	Applicant's arguments (see pages 7-9) filed on the 10th of August, 2021 have been fully considered but they are not persuasive. 
Regarding Independent Claims 1, 9 and 17, applicant argued that the cited
based on the indication of the login, creating a virtualized instance for the mobile device wherein the virtualized instance for the mobile device includes applications running on the mobile device; and providing instructions to operate the application on the virtualized instance for the mobile device based on a graphical user interface of the mobile device’.  In response to applicant’s argument, the examiner respectfully disagrees. 
	Koushik reference discloses based on the indication of the login (‘in one embodiment, the communication between the client computing device and the PES platform may include login information. In other embodiments, the communication may also include information identifying resource usage information, processing requirements, or rules regarding the duration or conditions of the remote computing session for the user of the client computing device’, ¶ 0110), creating a virtualized instance for the mobile device wherein the virtualized instance for the mobile device includes applications running on the mobile device (Figs 3 and 4, ‘in one embodiment, the client computing device 406 may run a remote computing application 430. The remote computing application 430 may request access to a virtual desktop instance hosted by the service provider computer network 405. The remote computing application 430 may also manage the remote computing session between the client computing device 406 and the service provider computer network 405’, ¶ 0114; see also ¶s 0112 and 0113); and 
providing instructions to operate the application on the virtualized instance for the mobile device based on a graphical user interface of the mobile device (Fig. 4, ‘in some embodiments, the determination may be based on a user request at launching of the remote computing application 430. For example, the user may be presented with a graphical user interface (GUI) displaying a variety of options for resources and applications. The user may then select the applications they wish to have access to, or, alternatively, the version of those applications’, ¶ 0123) (NOTE: As underlined above, the cited reference(s) on record discloses the above argued claimed limitation(s).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 7, 9, 11, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0132310 A1 to Koushik et al. (Koushik), in view of Publication No.: US 2019/0174366 A1 to Susitaival et al. (Susitaival). 
	As to Claims 1, 9 and 17, Koushik discloses a system comprising: 
a mobile device (Fig. 4, ‘client computing device 406’); and 
an apparatus communicatively connected with the mobile device, wherein the apparatus comprises: 
a processor (Fig. 10, ‘processor 1010a’, ¶ 0159); and 
a memory coupled with the processor (‘computer system 1000 includes one or more processors 1010 coupled to a system memory 1020 via an input/output (I/O) 
obtaining an indication of a login of a user associated with a mobile device (‘in some embodiments, a user, via a client computing device, may transmit a request to load an application such as a remote computing application. Subsequent to the receipt of the request, the client computing device may communicate with a PES platform to start a remote computing session. In one embodiment, the communication between the client computing device and the PES platform may include login information’, ¶ 0110);
based on the indication of the login (‘in one embodiment, the communication between the client computing device and the PES platform may include login information. In other embodiments, the communication may also include information identifying resource usage information, processing requirements, or rules regarding the duration or conditions of the remote computing session for the user of the client computing device’, ¶ 0110), creating a virtualized instance for the mobile device wherein the virtualized instance for the mobile device includes applications running on the mobile device (Figs 3 and 4, ‘in one embodiment, the client computing device 406 may run a remote computing application 430. The remote computing application 430 may request access to a virtual desktop instance hosted by the service provider computer network 405. The remote computing application 430 may also manage the remote computing session between the client computing device 406 and the service provider computer network 405’, ¶ 0114; see also ¶s 0112 and 0113); and 
providing instructions to operate the applications on the virtualized instance for the mobile device based on a graphical user interface of the mobile device (Fig. 4, ‘in the determination may be based on a user request at launching of the remote computing application 430. For example, the user may be presented with a graphical user interface (GUI) displaying a variety of options for resources and applications. The user may then select the applications they wish to have access to, or, alternatively, the version of those applications’, ¶ 0123).
Koushik does not expressly disclose transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station, wherein the first base station is associated with a first coverage area; detecting that the mobile device has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network; and in response to detecting that the mobile device has entered into the second coverage area, transferring the virtualized instance for the mobile device to the second edge cloud network.
However, Susitaival discloses transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station, wherein the first base station is associated with a first coverage area (Fig. 1, ‘receiving a request from the wireless device for resuming the radio connection, the request comprising a resume identifier; sending a request to a first network node in the first cell for context information of the wireless device, the request comprising the received resume identifier; and receiving the context information of the wireless device from the first network node’, ¶ 0017);
detecting that the mobile device has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a 
in response to detecting that the mobile device has entered into the second coverage area, transferring the virtualized instance for the mobile device to the second edge cloud network (Fig. 1, ‘according to a fifth aspect, there is provided a method for suspending a radio connection of a wireless device that is moving from a first cell comprising a first Radio Access Technology (RAT) to a second cell comprising a second RAT, while being in an inactivate state. The method comprises: sending a release message to the wireless device, the release message comprising a resume identifier; receiving a request for context information of the wireless device, from a network node in the second cell, the request comprising the resume identifier; and sending the context information of the wireless device to the network node of the second cell’, ¶ 0019).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transferring, based on information associated with the mobile device, the virtualized instance for the mobile Susitaival into Koushik so as to effectively minimize signaling when wireless device roams in wireless communication system, Susitaival ¶ 0119.
As to Claims 3, 11 and 19, Susitaival further discloses wherein the information comprises location information of the mobile device (‘in some embodiments, the context information of the wireless device comprises a security context, Quality of Service (QoS) information of bearers, tunneling information, core network and radio access technology interface identifiers, mobility restriction information, radio access capabilities of the wireless device, and subscriber profile’, ¶ 0099).  In addition, the same suggestion/motivation is used as the rejection for Claims 1, 9 and 17.
As to Claims 4, 12 and 20, Susitaival further discloses wherein the first edge cloud network is determined based on proximity of the first edge cloud network to the mobile device (‘in general, wireless devices 110 that are within coverage of radio network node 120 (e.g., within cell 115b served by network node 120b) communicate with radio network node 120 by transmitting and receiving wireless signals 130’, ¶ 0039).  In addition, the same suggestion/motivation is used as the rejection for Claims 1, 9 and 17.
Claims 7 and 15, Susitaival further discloses providing instructions to handover the virtualized instance for the mobile device to a third edge cloud network based on utilization information of the first edge cloud network (‘since the UE may move across several cells and between different eNBs while in the suspended state, the Resume ID should identify both the UE and the eNB that was last serving the UE. In other embodiments, the length of each part may differ. The serving eNB (e.g., eNB1) may provide key information, such as the Next-Hop Chaining Counters (NCC), for the UE’, ¶ 0049).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 9.

6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2019/0372837 A1 to Yang et al. (Yang).
As to Claims 6 and 14, Koushik in view of Susitaival do not expressly disclose wherein the information comprises latency associated with the first edge cloud network.
However, Yang discloses wherein the information comprises latency associated with the first edge cloud network (‘for instance, Fig. 2 illustrates an example of an mSON management device, operating in an edge cloud of a wireless network, dynamically provisioning resources from the edge cloud to provide sufficient service to a UE that is associated with a different second set of requirements, wherein the second set of requirements may specify latency, reliability, caching, performance, and/or other requirements that may not be satisfied using resources of the core cloud. For instance, the mSON management device may provision edge cloud resources to UEs and/or UE 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the information comprises latency associated with the first edge cloud network’ as disclosed by Yang into Koushik in view of Susitaival so as to effectively provide voice and/or data service in wireless communication system, Yang ¶ 0015.

7.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2016/0150575 A1 to Andersen et al. (Andersen).
	As to Claims 5 and 13, Koushik in view of Susitaival do not expressly disclose wherein the information comprises accelerometer information.
However, Andersen discloses wherein the information comprises accelerometer information (‘device 900 includes one or more orientation sensors 968. In some embodiments, the one or more orientation sensors include one or more accelerometers 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the information comprises accelerometer information’ as disclosed by Gundersen into Koushik in view of Susitaival so as to effectively provide voice communication via wireless ad hoc network, Andersen ¶ 0007.

8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2019/0058656 A1 to Gundersen et al. (Gundersen). 
As to Claims 8 and 16, Koushik in view of Susitaival do not expressly disclose based on the transferring of the virtualized instance for the mobile device to the first edge cloud network, providing instructions to convert a whitebox device with a first functionality to the whitebox device with a second functionality, wherein the whitebox device is located in the first edge cloud network, and wherein the second functionality accommodates the operation of the virtualized instance for the mobile device.
However, Gundersen discloses based on the transferring of the virtualized instance for the mobile device to the first edge cloud network, providing instructions to convert a whitebox device with a first functionality to the whitebox device with a second functionality, wherein the whitebox device is located in the first edge cloud network, and wherein the second functionality accommodates the operation of the virtualized instance for the mobile device (‘after an order is finalized and confirmed through the self-service 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘based on the transferring of the virtualized instance for the mobile device to the first edge cloud network, providing instructions to convert a whitebox device with a first functionality to the whitebox device with a second functionality, wherein the whitebox device is located in the first edge cloud network, and wherein the second functionality accommodates the operation of the virtualized instance for the mobile device’ as disclosed by Gundersen into Koushik in view of Susitaival so as to effectively provisioning network services in wireless communication system, Gundersen ¶ 0012.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koushik in view of Susitaival and further in view of Publication No.: US 2018/0285977 A1 to Cleary et al. (Cleary).
As to Claims 2, 10 and 18, Koushik in view of Susitaival do not expressly disclose wherein the information comprises sensor information.
However, Cleary discloses wherein the information comprises sensor information (‘the first login procedure may, in some embodiments, comprise a transmission, by the user device 206 and to the first-party server 210a, of the sensor identifier and a user identifier (e.g., a user name, account number, etc.). The user device 206 may be utilized, for example, to supply first login credentials and the sensor identifier to the first-party server 210a’, ¶ 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the information comprises sensor information’ as disclosed by Cleary into Koushik in view of Susitaival so as to effectively analyze sensor reading in communication system, Cleary ¶ 0011.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463